DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see the terminal disclaimer filed on 9/28/2021arguments file on 11/12/2021, with respect to the claims 1-27 have been fully considered and are persuasive.  The rejection under non statutory double patenting of   claims 1-27 has been withdrawn. 
Terminal Disclaimer

The terminal disclaimer filed on 9/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US patent issued application 16720154 and other copending patent applications 16720262, 16720156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance:

Terminal Disclaimer overcomes the previous office rejection of non-statutory double patenting rejection.
Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest the following claim limitations, “A plasma processing apparatus comprising:   an adjustment reactance configured to affect a relationship between a first voltage applied to the first electrode and a second voltage applied to the second electrode; a high-frequency power supply configured to supply a high frequency between the first unbalanced terminal and the second unbalanced terminal via the impedance matching circuit; and a controller configured to control an impedance of the impedance matching circuit and a reactance of the adjustment reactance, wherein the first electrode is configured to hold a first target and wherein the adjustment reactance includes capacitance arranged on a path that connects the first electrode and ground, and capacitance arranged on a path that connects the second electrode and the ground.  Hence, claim 1 and depending claims are allowed.

Referring to the claim 5, the closest prior art of record fails to teach or reasonably suggest the following claim limitations, “A plasma processing apparatus comprising; an adjustment reactance configured to affect a relationship between a first voltage applied to the first electrode and a second voltage applied to the second electrode; a high-frequency power supply configured to supply a high frequency between the first unbalanced terminal and the second unbalanced terminal via the impedance matching circuit; and a controller configured to control an impedance of the impedance matching circuit and a reactance of the adjustment reactance, wherein after plasma is ignited by controlling the impedance of the impedance matching circuit to an impedance for ignition of plasma, the controller controls the impedance of the impedance matching circuit such that the impedance matches an impedance when a side of the first electrode and the second electrode is viewed from a side of the first balanced terminal and the second balanced terminal, wherein a magnitude relationship between a voltage of the first electrode and a voltage of the second electrode is capable of being reversed by changing the reactance of the adjustment reactance, and wherein the controller controls the reactance of the adjustment reactance such that a difference between a voltage of the first electrode and a voltage of the second electrode obtains a target difference value.    Hence, claim 5and depending claims are allowed.

Referring to the claim 19, the closest prior art of record fails to teach or reasonably suggest the following claim limitations, “A plasma processing method of processing a substrate in a plasma processing apparatus an adjustment reactance configured to affect a relationship between a first voltage applied to the first electrode and a second voltage applied to the second electrode, and a high-frequency power supply configured to supply a high frequency between the first unbalanced terminal and the second unbalanced terminal via the impedance matching circuit, wherein the adjustment reactance includes capacitance arranged on a path that connects the first electrode and ground, and capacitance arranged on a path that connects the second electrode and the ground, the method comprising: a matching step of controlling an impedance of the impedance matching circuit such that the impedance matches an impedance when a side of the first electrode and the second electrode is viewed from a side of the first balanced terminal and the second balanced terminal; an adjustment step of adjusting the adjustment reactance to adjust the relationship; and a processing step of processing the substrate after the adjustment step. Hence, claim 19 and depending claims are allowed.

Referring to the claim 22, the closest prior art of record fails to teach or reasonably suggest the following claim limitations, an adjustment reactance configured to affect a relationship between a first voltage applied to the first electrode and a second voltage applied to the second electrode, and a high-frequency power supply configured to supply a high frequency between the first unbalanced terminal and the second unbalanced terminal via the impedance matching circuit, the method comprising: a matching step of controlling the impedance of the impedance matching circuit such that the impedance matches an impedance when a side of the first electrode and the second electrode is viewed from a side of the first balanced terminal and the second balanced terminal; an adjustment step of adjusting the adjustment reactance to adjust the relationship; and a processing step of processing the substrate after the adjustment step, wherein a magnitude relationship between a voltage of the first electrode and a voltage of the second electrode is capable of being reversed by changing the reactance of the adjustment reactance, and wherein the adjustment step comprises controlling the reactance of the adjustment reactance such that a difference between a voltage of the first electrode and a voltage of the second electrode obtains a target difference value. Hence, claim 22 and depending claims are allowed.

Referring to the claim 26, the closest prior art of record fails to teach or reasonably suggest the following claim limitations, A plasma processing apparatus comprising: an adjustment reactance configured to affect a relationship between a first voltage applied to the first electrode and a second voltage applied to the second electrode; a high-frequency power supply configured to supply a high frequency between the first unbalanced terminal and the second unbalanced terminal via the impedance matching circuit; and a measurement unit configured to measure a voltage of the first electrode and a voltage of the second electrode, wherein the first electrode is configured to hold a first target, the second electrode is configured to hold a second target, the first electrode faces a space on a side of a substrate as a processing target via the first target, and the second electrode faces the space via the second target, wherein the adjustment reactance includes capacitance arranged on a path that connects the first electrode and ground, and capacitance arranged on a path that connects the second electrode and the ground, and wherein a reactance of the adjustment reactance is adjusted based on the voltage of the first electrode and the voltage of the second electrode, which are measured by the measurement unit. Hence, claim 26 and depending claims are allowed.

Prior Art :  US 5807470 patent teaches similar circuitry but does not teach a controller to adjust the impedance match network in the primary coil side of the transformer and also do not teach a high frequency generator and adjustment of the reactance using variable capacitors and  basically it operates at a line frequency and grounds the high frequency currents.  US patent US6252354 also do not teach two targets connected to the balun and the controller being controlled the reactance being adjusted via unbalanced  terminals using variable capacitance.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

E-Terminal Disclaimer filed has been approved on 9/28/2021. 
Claims 1-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        12/17/2021